

117 S1376 IS: Protect America's Paper for Recycling Act
U.S. Senate
2021-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1376IN THE SENATE OF THE UNITED STATESApril 27, 2021Ms. Stabenow (for herself, Mr. Boozman, Ms. Baldwin, Mr. Cassidy, and Mr. Carper) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to modify the definition of municipal solid waste.1.Short titleThis Act may be cited as the Protect America's Paper for Recycling Act.2.Modification to definition of municipal solid waste(a)In generalParagraph (6) of section 45(c) of the Internal Revenue Code of 1986 is amended to read as follows:(6)Municipal solid waste(A)In generalThe term municipal solid waste has the meaning given the term solid waste under section 1004(27) of the Solid Waste Disposal Act (42 U.S.C. 6903(27)), except that such term does not include—(i)paper which is commonly recycled and which has been segregated from other solid waste (as so defined), or(ii)solid waste (as so defined) which is collected as part of a system which does not provide for the separate collection of paper which is commonly recycled from residential solid waste (as defined in section 246.101 of title 40, Code of Federal Regulations).(B)Special rule with respect to incidental and residual wasteSubparagraph (A)(ii) shall not apply to—(i)solid waste (as so defined) which only contains an incidental amount of commonly recycled paper, and(ii)solid waste (as so defined) which is residual waste generated at a materials recovery facility that receives and processes only paper and other recyclable materials containing no more than an incidental amount of non-recyclable solid waste.(C)No effect on existing processesNothing in subparagraph (A) shall be interpreted to require a State or a political subdivision of a State, directly or indirectly, to change the systems, processes, or equipment it uses to collect, treat, dispose, or otherwise use municipal solid waste, within the meaning of the Solid Waste Disposal Act (42 U.S.C. 6903 et seq.), nor require a change to the regulations that implement subtitle D of such Act (42 U.S.C. 6901 et seq.)..(b)Rules with respect to electricity produced from solid wasteSubsection (e) of section 45 of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:(12)Source of municipal solid waste feedstockIn the case of a qualified facility that produces electricity both from municipal solid waste and other solid waste that is not a qualified energy resource—(A)such facility shall be considered a qualified facility if it otherwise meets the requirements of subsection (d), and(B)subsection (a) shall only apply to that portion of the electricity produced from municipal solid waste..(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.